716 So. 2d 350 (1998)
Luis M. SANTIAGO, Appellant,
v.
HOME DEPOT USA, INC. and Florida Unemployment Appeals Commission, Appellees.
No. 98-533.
District Court of Appeal of Florida, Third District.
September 2, 1998.
*351 Luis M. Santiago, in proper person.
Geri Atkinson-Hazelton, General Counsel, and John D. Maher, Tallahassee, for appellee.
Before LEVY, SHEVIN and SORONDO, JJ.
PER CURIAM.
Although the appellant's tardiness in reporting for work is more than sufficient cause to justify his termination from his job, it clearly does not rise to the level of "misconduct" necessary so as to deprive him of unemployment benefits. See Losa v. Diana Foods Inc., 705 So. 2d 716 (Fla. 3d DCA 1998).
Accordingly, the decision under review is reversed.